831 F.2d 291Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.J. KLAUNBERG, Plaintiff-Appellant,v.VETERANS ADMINISTRATION, (Fed Bldg. Baltimore MD), Defendant-Appellee.
No. 87-3063.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 21, 1987.Decided:  Oct. 1, 1987.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Samlkin, District Judge.  (C/A No. 86-1659).
John Klaunberg, appellant pro se.
Submitted:  July 21, 1987.
Decided:  Oct. 1, 1987.
AFFIRMED.
Before K.K. HALL, JAMES DICKSON PHILLIPS, and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing Klaunberg's Federal Tort Claims Act suit is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Klaunberg v. Veterans Administration, C/A No. 86-1659 (D.Md., March 10, 1987).


2
AFFIRMED.